Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
		This action is in response to the papers filed June 24, 2022. 

Amendments
           	Applicant's amendments, filed November 17, 2021, is acknowledged. Applicant has cancelled Claims 6 and 11, amended Claims 1-2, 7, 14-15, and 18, and withdrawn Claims 3, 8, 10, 12-14, 17, and 19-29.
Claims 1-5, 7-10, and 12-29 are pending. 
	Claims 3, 8, 10, 12-14, 17, and 19-29 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-2, 4-5, 7, 9, 15-16, and 18 are under consideration. 

Election/Restrictions
Applicant has elected without traverse the invention of Group II, claim(s) 1-16, and 18, drawn to a method of treating a Fas ligand-dependent inflammatory condition, the method comprising the step(s) of: 
administering to a subject in need thereof an effective amount of recombinant adeno-associated virus (rAAV), wherein the rAAV comprises (i) a capsid protein, and (ii) a nucleic acid engineered to express soluble Fas ligand or a fragment thereof.

Within Group II, Applicant has elected the following species, wherein:
i) the alternative method step is administering the rAAV to the subject no more than once in 15 months, as recited in Claim 9; 
ii) the alternative administration route is intravitreal injection, as disclosed in specification (pg 25, lines 10-11) and as recited in Claim 7; and 
iii) the alternative therapeutic result achieved is lowering intraocular pressure in the subject, as recited in Claim 11. 

	Applicant has cancelled recitation of the elected alternative therapeutic result achieved species (iii), and has amended independent Claims 1 and 15 to recite prior non-elected alternative therapeutic result achieved species “reduce retinal ganglion cell death in the eye”, previously recited in Claim 14.

Priority
This application is a 371 of PCT/US2017/040735 filed on July 5, 2017. Applicant’s claim for the benefit of a prior-filed application provisional application 62/511,629 filed on May 26, 2017 and 62/358,541 filed on July 5, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Drawings
1. 	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 1B, 2A, 2C, 3D, 4A, 4D, 5A, 5B, 5D, 6A, 8A, 8C, 9C, are of too small size and poor scan quality failing to show the marker stain location(s) per the figure legend. Rather, it appears that these are black & white photocopies of two-color images, as evidenced by Applicant’s own work (Krishnan et al, Overexpression of Soluble Fas Ligand following Adeno-Associated Virus Gene Therapy Prevents Retinal Ganglion Cell Death in Chronic and Acute Murine Models of Glaucoma, J. Immunol. 197: 4626-4638, 2016; of record in IDS), see Figure 1b, 2a, 2c, 4a legends, “red”, “blue”, etc…, for example.  
	Applicant argues (papers filed June 24, 2022) that the data shown in the figures provides important information of the glaucoma mouse model, e.g. the D2 mice evidence RGC apoptosis at 6 months of age, but not 3 months of age (e.g. Figures 2A-2D). However, the Drawings provided to the Office and filed with the instant application are of poor image quality, and absent of color distinction.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2. 	The prior rejection of Claims 1-2, 4-7, 9, and 15-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to independent Claims 1 and 15 to recite “an effective amount…to reduce retinal ganglion cell death in the eye”, which the Examiner finds persuasive. 

3. 	The prior rejections of Claims 1-2, 4-7, 9, 11, 15-16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in light of Applicant’s amendment to independent Claims 1, 15, and 18 to recite “administering soluble FasL (sFasL) to the eye of a subject”, and cancellation of “or a fragment thereof”, which the Examiner finds persuasive. 

4. 	Claims 1-2, 4-5, 7, 9, and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 15 are directed to methods of treating glaucoma in subject, the method comprising the step of administering to the eye of the subject an effective amount of a composition comprising a rAAV encoding a nucleic acid that expresses soluble Fas ligand to thereby reduce retinal ganglion cell death in the eye. 

Vas-cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.'' (See page 1117.) The specification should “clearly allow persons of ordinary skill in the art to recognize that (he or she) invented what is claimed.'' (See Vas-cath at page 1116).

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).

The specification discloses that the breadth of the claimed subjects to be treated by the method(s) encompasses human patients and non-human animals such as mice, rats, cats, dogs, sheep, rabbits, horses, cows, goats, pigs, chickens, and non-human primates (pg 25, lines 5-7).
The step of administering the rAAV to the eye of the subject reasonably encompasses eye drops, intrastromal injection, intraocular injection, subconjunctival injection, subretinal injection, or intravitreal injection (pg 25, lines 9-11; pg 26, line 3). 
The specification generically discloses the effective amount may range from 10^10 to 10^15 genome copies per subject (pg 23, lines 25-27). However, such disclosure is in the absence of the corresponding therapeutic effect actually achieved. 
The instant specification working examples discloses intravitreal injection (Example 2, pg 39, lines 26-27) of about 3x10^9 PFU/ml (total amount delivered only 1x10^6 PFU); however, no significant change in intraocular pressure (IOP) or iris atrophy was detected (pg 40, lines 25-26), and thus although high levels of sFasL is detected, such has no effect on elevated IOP (pg 41, lines 1-4).
While the specification discloses another experiment administering via intravitreal injection the rAAV2.sFasL, whereby the D2 mice (disease model) treated with the AAV2.sFasL displayed no significant loss in either RGC or axon density (pg 41, lines 6-15), the experiment fails to disclose the actual rAAV2.sFasL dosage administered to the mouse eye. 
The specification only discloses the intravitreal administration of 1x10^6 PFU to the mouse eye, and fails to disclose a nexus between the effective amount of the working example as it pertains to the effective amount to be administered to the enormous genus of non-mouse subjects, e.g. human patients and non-human animals such as rats, cats, dogs, sheep, rabbits, horses, cows, goats, pigs, chickens, and non-human primates, administered via eye drops, intrastromal injection, subconjunctival injection, intraocular injection, subretinal injection, and/or intravitreal injection. 
The independent claims are generic to the AAV vector and their capsids. The specification discloses the AAV capsid may be AAV2, AAV3, AAV4, AAV5, AAV6, AAV8, AAVrh8, AAV9, and AAV10 (pg 19, lines 16-18), whereby the capsid is recognized to be an important variable to deliver the AAV particles to the host subject in a tissue-specific manner. However, the specification only discloses the use of AAV2, and fails to disclose a nexus between the effective amount of AAV2 as it pertains to the effective amount of non-AAV2 capsids. 
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).
The independent claims fail to recite, and the specification fails to disclose, the amount of a composition comprising a rAAV encoding a nucleic acid that expresses soluble Fas ligand to be administered to the eye of the subject having retinal ganglion cell death that is necessarily and predictably “an effective amount” to achieve the recited functional property of reducing retinal ganglion cell death in the eye. 
The specification fails to disclose a first amount of a composition comprising a rAAV encoding a nucleic acid that expresses soluble Fas ligand that, upon administration to the eye via eye drops lowers intraocular pressure, as opposed to a second amount of a composition comprising a rAAV encoding a nucleic acid that expresses soluble Fas ligand that, upon administration to the eye via intravitreal injection is unable to reduce retinal ganglion cell death. 
The specification fails to disclose what modification(s) to a first composition comprising a rAAV encoding a nucleic acid that expresses soluble Fas ligand that, upon administration to the eye via a first administration route is unable to unable to reduce retinal ganglion cell death transforms said composition comprising a rAAV encoding a nucleic acid that expresses soluble Fas ligand and/or administration route into a method that is now necessarily and predictably capable of reducing retinal ganglion cell death.

Krishnan et al (Invest. Ophthalmol. & Visual Sci. 56: 2594, June 2015; abstract only; Applicant’s own work; of record in IDS) taught a method of administering soluble FasL (sFasL) to a subject, and treating glaucoma, 
wherein the subject has age-related elevated intraocular pressure, the method comprising: 
intraocularly administering a recombinant adeno-associated virus (rAAV) that comprises a nucleic acid engineered to express sFasL. Krishnan et al taught wherein the administration results in delivery of the isolated nucleic acid or rAAV to the eye of the subject, wherein the administration is via intravitreal injection. 
While Krishnan et al taught the rAAV2.sFasL is able to protect the D2 mouse model from loss of RGCs and axons (syn. therapeutically effective amount), Krishnan et al do not teach the rAAV vector dosage that was administered to the mouse model eyes. 

Gregory et al (PLoS One 6(3): e17659, 13 pages, March 2011; Applicant’s own work; of record in IDS) is considered relevant prior art for having taught a method of treating glaucoma in a subject in need, the method comprising the step of administering to the eye an effective amount of soluble Fas Ligand (sFasL) (Title). Gregory et al taught that sFasL is anti-inflammatory and non-apoptotic (pg 5, col. 1). Gregory et al taught that sFasL could antagonize the activity of membrane-bound FasL (mFasL), and, in the context of glaucoma, be neuroprotective (pg 10, col. 2). Forced expression of sFasL may have therapeutic applications in preventing RGC apoptosis in glaucoma (pg 10, col. 2).  Gregory et al taught that the most common forms of glaucoma are associated with increased ocular pressure (pg 1, col. 1, Introduction). 

Wilson et al (Gene Therapy 19: 127-136, 2012; of record) is considered relevant prior art for having taught a gene therapy method for the treatment of glaucoma (Title), including human patients, the method comprising the administration of rAAV viral vectors to the eye via subretinal or intravitreal injection (pg 128, col. 1). In the case of neuroprotective gene therapy for adult-onset glaucoma, substantial hurdles still need to be overcome to translate successful preclinical findings to clinical applications. There might be patients who experience compromised retrograde axonal transport along the optic nerve and target-derived neurotrophin deprivation, whereas others might suffer from increased oxidative stress and reduced antioxidant defense mechanisms. Moreover, some individuals may suffer from alterations in multiple pathways that converge to trigger or exacerbate RGC death. Another important issue relates to the effect of long-term modification of gene expression, such as that provided by AAV, in glaucoma. For example, neurotrophic factor supplementation by gene therapy is a promising strategy to promote RGC survival in several models of optic nerve damage, but the long-term effect and safety of increased diffusible neurotrophin levels in the retina are currently unknown. (pg 134, col. 1). Intravitreal AAV injection of transduces a large number of retinal ganglion cells; whereas, subretinal AAV injection leads primarily to transduction of photoreceptors and retinal pigment epithelium (RPE) (pg 128, col. 1). 

"The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art", "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus", "in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus''. MPEP §2163

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 

Possession may also be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was ''ready for patenting'' such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 1 19 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998), Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)*, Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by ''whatever characteristics sufficiently distinguish it''). 

Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Based on the applicant's specification, those of ordinary skill in the art cannot envision the detailed combination of the formulary, administration route, and dosage of a composition comprising a rAAV encoding sFasL, that is a therapeutically “effective amount” so as to necessarily and predictably achieve a real-world, clinically meaningful, therapeutic result of reducing ganglion cell death in the eye, concordantly and respectively, in a subject in need, as required by the claim. 
The specification only discloses the intravitreal administration of 1x10^6 rAAV2 PFU to the mouse eye, and fails to disclose a nexus between the effective amount of the working example (mouse model) as it pertains to the effective amount of nnon-AAV2 vectors, e.g. AAV3, AAV4, AAV5, AAV6, AAV8, AAVrh8, AAV9, and AAV10, whereby the capsid is recognized to be an important variable to deliver the AAV particles to the host subject in a tissue-specific manner, to be administered to the enormous genus of non-mouse subjects, e.g. human patients and non-human animals such as rats, cats, dogs, sheep, rabbits, horses, cows, goats, pigs, chickens, and non-human primates, administered to the eye via the broad genus of administration means, e.g. eye drops, intrastromal injection, subconjunctival injection, intraocular injection, subretinal injection, and/or intravitreal injection so as to necessarily and predictably achieve a clinically meaningful, real-world result of reducing ganglion cell death in the eye.
At best, the specification discloses intravitreal injection of at least 3x10^6 PFU of rAAV2 encoding full-length sFasL (Examples 2 and 4). 
Accordingly, given that the specification does not disclose what is the complete structure of the exceptionally broadly-defined composition formulations, the nexus of said formulation(s) to the dosage(s) nor route(s) of administration, the limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the required starting materials, that is a “therapeutically effective amount” so as to necessarily and predictably achieve a real-world, clinically meaningful, therapeutic result at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claims.

Response to Arguments
Applicant argues that one skilled in the art could determine specific values for the amount based on the disclosure specification when administering to the eye of the subject an effective amount of recombinant adeno-associated virus (rAA V) to reduce retinal ganglion cell death in the eye.
Applicant’s argument(s) has been fully considered, but is not persuasive. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). The specification only discloses the intravitreal administration of 1x10^6 rAAV2 PFU to the mouse eye, and fails to disclose a nexus between the effective amount of the working example (mouse model) as it pertains to the effective amount of nnon-AAV2 vectors, e.g. AAV3, AAV4, AAV5, AAV6, AAV8, AAVrh8, AAV9, and AAV10, whereby the capsid is recognized to be an important variable to deliver the AAV particles to the host subject in a tissue-specific manner, to be administered to the enormous genus of non-mouse subjects, e.g. human patients and non-human animals such as rats, cats, dogs, sheep, rabbits, horses, cows, goats, pigs, chickens, and non-human primates, administered to the eye via the broad genus of administration means, e.g. eye drops, intrastromal injection, subconjunctival injection, intraocular injection, subretinal injection, and/or intravitreal injection so as to necessarily and predictably achieve a clinically meaningful, real-world result of reducing ganglion cell death in the eye.

5. 	Claims 1-2, 4-5, 7, 9, and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for subretinal injection or intravitreal injection of at least 3x10^6 PFU of rAAV2 encoding full-length sFasL to treat glaucoma in a mouse subject, does not reasonably provide enablement for: 
i) a broad genus of anatomically distinct ocular administration routes so as to necessarily and predictably achieve a real-world, clinically meaningful, therapeutic result, concordantly and respectively, in a subject in need; nor 
ii) the enormous genus of human and non-human animal subjects; nor
iii) administration of a therapeutically “effective amount” of rAAV-sFasL, so as to necessarily and predictably achieve a real-world, clinically meaningful, therapeutic result of reduce retinal ganglion cell death in the eye of the subject. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention. If not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2ds 1400, 1404 (Fed. Cir. 1988)). Furthermore, USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise. 

The Breadth of the Claims, The Nature of the Invention, The Existence of Working Examples, and The Amount of Direction Provided by the Inventor
Claims 1 and 15 are directed to methods of treating glaucoma in subject, the method comprising the step of administering to the eye of the subject an effective amount of a composition comprising a rAAV encoding a nucleic acid that expresses soluble Fas ligand to thereby reduce retinal ganglion cell death in the eye. 
The specification discloses that the breadth of the claimed subjects to be treated by the method(s) encompasses human patients and non-human animals such as mice, rats, cats, dogs, sheep, rabbits, horses, cows, goats, pigs, chickens, and non-human primates (pg 25, lines 5-7).
The step of administering the rAAV to the eye of the subject reasonably encompasses eye drops, intrastromal injection, intraocular injection, subconjunctival injection, subretinal injection, or intravitreal injection (pg 25, lines 9-11; pg 26, line 3). 
The specification generically discloses the effective amount may range from 10^10 to 10^15 genome copies per subject (pg 23, lines 25-27). However, such disclosure is in the absence of the corresponding therapeutic effect actually achieved. 
The instant specification working examples discloses intravitreal injection (Example 2, pg 39, lines 26-27) of about 3x10^9 PFU/ml (total amount delivered only 1x10^6 PFU); however, no significant change in intraocular pressure (IOP) or iris atrophy was detected (pg 40, lines 25-26), and thus although high levels of sFasL is detected, such has no effect on elevated IOP (pg 41, lines 1-4).
While the specification discloses another experiment administering via intravitreal injection the rAAV2.sFasL, whereby the D2 mice (disease model) treated with the AAV2.sFasL displayed no significant loss in either RGC or axon density (pg 41, lines 6-15), the experiment fails to disclose the actual rAAV2.sFasL dosage administered to the mouse eye. 
The specification only discloses the intravitreal administration of 1x10^6 PFU to the mouse eye, and fails to disclose a nexus between the effective amount of the working example as it pertains to the effective amount to be administered to the enormous genus of non-mouse subjects, e.g. human patients and non-human animals such as rats, cats, dogs, sheep, rabbits, horses, cows, goats, pigs, chickens, and non-human primates, administered via eye drops, intrastromal injection, subconjunctival injection, intraocular injection, subretinal injection, and/or intravitreal injection. 
The independent claims are generic to the AAV vector and their capsids. The specification discloses the AAV capsid may be AAV2, AAV3, AAV4, AAV5, AAV6, AAV8, AAVrh8, AAV9, and AAV10 (pg 19, lines 16-18), whereby the capsid is recognized to be an important variable to deliver the AAV particles to the host subject in a tissue-specific manner. However, the specification only discloses the use of AAV2, and fails to disclose a nexus between the effective amount of AAV2 as it pertains to the effective amount of non-AAV2 capsids. 

The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).
The independent claims fail to recite, and the specification fails to disclose, the amount of a composition comprising a rAAV encoding a nucleic acid that expresses soluble Fas ligand to be administered to the eye of the subject having retinal ganglion cell death that is necessarily and predictably “an effective amount” to achieve the recited functional property of reducing retinal ganglion cell death in the eye. 
The specification fails to disclose a first amount of a composition comprising a rAAV encoding a nucleic acid that expresses soluble Fas ligand that, upon administration to the eye via eye drops lowers intraocular pressure, as opposed to a second amount of a composition comprising a rAAV encoding a nucleic acid that expresses soluble Fas ligand that, upon administration to the eye via intravitreal injection is unable to reduce retinal ganglion cell death. 
The specification fails to disclose what modification(s) to a first composition comprising a rAAV encoding a nucleic acid that expresses soluble Fas ligand that, upon administration to the eye via a first administration route is unable to unable to reduce retinal ganglion cell death transforms said composition comprising a rAAV encoding a nucleic acid that expresses soluble Fas ligand and/or administration route into a method that is now necessarily and predictably capable of reducing retinal ganglion cell death.

The State of the Prior Art, The Level of One of Ordinary Skill and The Level of Predictability in the Art
Krishnan et al (Invest. Ophthalmol. & Visual Sci. 56: 2594, June 2015; abstract only; Applicant’s own work; of record in IDS) taught a method of administering soluble FasL (sFasL) to a subject, and treating glaucoma, 
wherein the subject has age-related elevated intraocular pressure, the method comprising: 
intraocularly administering a recombinant adeno-associated virus (rAAV) that comprises a nucleic acid engineered to express sFasL. Krishnan et al taught wherein the administration results in delivery of the isolated nucleic acid or rAAV to the eye of the subject, wherein the administration is via intravitreal injection.
While Krishnan et al taught the rAAV2.sFasL is able to protect the D2 mouse model from loss of RGCs and axons (syn. therapeutically effective amount), Krishnan et al do not teach the rAAV vector dosage that was administered to the mouse model eyes. 

Gregory et al (PLoS One 6(3): e17659, 13 pages, March 2011; Applicant’s own work; of record in IDS) is considered relevant prior art for having taught a method of treating glaucoma in a subject in need, the method comprising the step of administering to the eye an effective amount of soluble Fas Ligand (sFasL) (Title). Gregory et al taught that sFasL is anti-inflammatory and non-apoptotic (pg 5, col. 1). Gregory et al taught that sFasL could antagonize the activity of membrane-bound FasL (mFasL), and, in the context of glaucoma, be neuroprotective (pg 10, col. 2). Forced expression of sFasL may have therapeutic applications in preventing RGC apoptosis in glaucoma (pg 10, col. 2).  Gregory et al taught that the most common forms of glaucoma are associated with increased ocular pressure (pg 1, col. 1, Introduction). 

Wilson et al (Gene Therapy 19: 127-136, 2012; of record) is considered relevant prior art for having taught a gene therapy method for the treatment of glaucoma (Title), including human patients, the method comprising the administration of rAAV viral vectors to the eye via subretinal or intravitreal injection (pg 128, col. 1). In the case of neuroprotective gene therapy for adult-onset glaucoma, substantial hurdles still need to be overcome to translate successful preclinical findings to clinical applications. There might be patients who experience compromised retrograde axonal transport along the optic nerve and target-derived neurotrophin deprivation, whereas others might suffer from increased oxidative stress and reduced antioxidant defense mechanisms. Moreover, some individuals may suffer from alterations in multiple pathways that converge to trigger or exacerbate RGC death. Another important issue relates to the effect of long-term modification of gene expression, such as that provided by AAV, in glaucoma. For example, neurotrophic factor supplementation by gene therapy is a promising strategy to promote RGC survival in several models of optic nerve damage, but the long-term effect and safety of increased diffusible neurotrophin levels in the retina are currently unknown. (pg 134, col. 1). Intravitreal AAV injection of transduces a large number of retinal ganglion cells; whereas, subretinal AAV injection leads primarily to transduction of photoreceptors and retinal pigment epithelium (RPE) (pg 128, col. 1). 

The Quantity of Any Necessary Experimentation to Make or Use the Invention
It is generally recognized in the art that biological compounds often react unpredictably under different circumstances (Nationwide Chem. Corp. v. Wright, 458 F. supp. 828, 839, 192 USPQ95, 105(M.D. Fla. 1976); Affd 584 F.2d 714, 200 USPQ257 (5th Cir. 1978); In re Fischer, 427 F.2d 833, 839, 166 USPQ 10, 24(CCPA 1970)). The relative skill of the artisan and the unpredictability of the pharmaceutical art are very high. Where the physiological activity of a chemical or biological compound is considered to be an unpredictable art (Note that in cases involving physiological activity such as the instant case, "the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved" (See In re Fischer, 427 F.2d 833, 839, 166 USPQ 10, 24(CCPA 1970))), the skilled artisan would have not known how to extrapolate the results provided in the instant specification administering a pharmaceutical composition comprising a rAAV2 virus particles encoding wildtype sFasL, said AAV2 virus particles in the pharmaceutical composition at a concentration of at least 3x10^9 genome copies/ml, directly to the affected eye via subretinal or intravitreal injection to arrive at the broadly recited therapeutically “effective amount” that is to be administered via the broad genus of AAV virus particles, non-AAV2 capsids, to the enormous genus of multicellular organisms, including humans, via broad genus administration means. 
Neither the specification nor the claims provide the appropriate sFasL formularies and dosages that when administered to the eye via eye drops, intrastromal injection, intraocular injection, subconjunctival injection, subretinal injection, or intravitreal injection would reasonably be expected by the ordinary artisan to necessarily and predictably achieve delivery of the sFasL to the subject’s retina in a therapeutically effective amount so as to achieve a real-world, clinically meaningful therapeutic result of reducing retinal ganglion cell death in the eye, thereby treating glaucoma in said subject in need.
The instant portion of the invention, as claimed, falls under the "germ of an idea" concept defined by the CAFC. The court has stated that "patent protection is granted in return for an enabling disclosure, not for vague intimations of general ideas that may or may not be workable". The court continues to say that "tossing out the mere germ of an idea does not constitute an enabling disclosure" and that "the specification, not knowledge in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement". (See Genentech Inc v. Novo Nordisk A/S 42 USPQ2d 1001, at 1005). The claimed methods of using the nucleic acid molecules, including AAV vectors, encoding a genus of structurally undisclosed and variable genus of structurally and functionally different sFasL fragments to necessarily and predictably sufficiently treat generically recited Fas ligand-dependent inflammatory conditions, more specifically glaucoma, including achieving the therapeutic result of decreasing intraocular pressure, constitutes such a "germ of an idea".
The courts have stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in patent application. 27 USPQ2d 1662 Exparte Maizel. In the instant case, in view of the lack of guidance, working examples, breadth of the claims, the level of skill in the art and state of the art at the time of the claimed invention was made, it would have required undue experimentation to make and/or use the invention as claimed. 
If little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a 'specific and useful teaching.' The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction. Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology." (citations omitted)).
As In re Gardner, Roe and Willey, 427 F.2d 786,789 (C.C.P.A. 1970), the skilled artisan might eventually find out how to use the invention after “a great deal of work”. In the case of In re Gardner, Roe and Willey, the invention was a compound which the inventor claimed to have antidepressant activity, but was not enabled because the inventor failed to disclose how to use the invention based on insufficient disclosure of effective drug dosage.  The court held that “the law requires that the disclosure in the application shall inform them how to use, not how to find out how to use for themselves”. 
Perrin (Nature (507): 423-425, 2014) taught that the series of clinical trials for a potential therapy can cost hundreds of millions of dollars. The human costs are even greater (pg 423, col. 1). For example, while 12 clinical trials were tested for the treatment of ALS, all but one failed in the clinic (pg 423, col. 2). Experiments necessary in preclinical animal models to characterize new drugs or therapeutic compounds are expensive, time-consuming, and will not, in themselves, lead to new treatments. But without this upfront investment, financial resources for clinical trials are being wasted and [human] lives are being lost (pg 424, col. 1). Animal models are highly variable, and require a large number of animals per test group. Before assessing a drug’s efficacy, researchers should investigate what dose animals can tolerate, whether the drug reaches the relevant tissue at the required dose and how quickly the drug is metabolized or degraded by the body. We estimate that it takes about $30,000 and 6–9 months to characterize the toxicity of a molecule and assess whether enough reaches the relevant tissue and has a sufficient half-life at the target to be potentially effective. If those results are promising, then experiments to test whether a drug can extend an animal’s survival are warranted — this will cost about $100,000 per dose and take around 12 months. At least three doses of the molecule should be tested; this will help to establish that any drug responses are real and suggest what a reasonable dosing level might be. Thus, even assuming the model has been adequately characterized, an investment of $330,000 is necessary just to determine whether a single drug has reasonable potential to treat disease in humans. It could take thousands of patients, several years and hundreds of millions of dollars to move a drug through the clinical development process. The investment required in time and funds is far beyond what any one lab should be expected to do. (pg 425, col.s 2-3). The human costs are even greater: patients with progressive terminal illnesses may have just one shot at an unproven but promising treatment. Clinical trials typically require patients to commit to year or more of treatment, during which they are precluded from pursuing other experimental options (pg 423, col.2 1-3).
In conclusion, the specification fails to provide any guidance as to how an artisan would have dealt with the art-recognized limitations of the claimed method commensurate with the scope of the claimed invention and therefore, limiting the claimed invention to a method for treating glaucoma in a subject, the method comprising the step of administering to said subject via subretinal injection or intravitreal injection of at least 3x10^6 PFU of rAAV encoding full-length sFasL, is proper. 

Response to Arguments
Applicant argues that one skilled in the art could determine specific values for the amount based on the disclosure specification when administering to the eye of the subject an effective amount of recombinant adeno-associated virus (rAA V) to reduce retinal ganglion cell death in the eye.
Applicant’s argument(s) has been fully considered, but is not persuasive. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). The specification only discloses the intravitreal administration of 1x10^6 rAAV2 PFU to the mouse eye, and fails to disclose a nexus between the effective amount of the working example (mouse model) as it pertains to the effective amount of nnon-AAV2 vectors, e.g. AAV3, AAV4, AAV5, AAV6, AAV8, AAVrh8, AAV9, and AAV10, whereby the capsid is recognized to be an important variable to deliver the AAV particles to the host subject in a tissue-specific manner, to be administered to the enormous genus of non-mouse subjects, e.g. human patients and non-human animals such as rats, cats, dogs, sheep, rabbits, horses, cows, goats, pigs, chickens, and non-human primates, administered to the eye via the broad genus of administration means, e.g. eye drops, intrastromal injection, subconjunctival injection, intraocular injection, subretinal injection, and/or intravitreal injection so as to necessarily and predictably achieve a clinically meaningful, real-world result of reducing ganglion cell death in the eye.

Claim Rejections - 35 USC § 102
6. 	The prior rejection of Claim(s) 1-2, 6-7, 15-16, and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Krishnan et al (Invest. Ophthalmol. & Visual Sci. 56: 2594, June 2015; abstract only; Applicant’s own work; of record in IDS) is withdrawn in light of Applicant’s amendment to the independent claims to recite wherein the subject has retinal ganglion cell death. Applicant argues that the instant specification discloses the D2 mice do not show a decrease in RGC cell density at 3 months of age, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7. 	The prior rejection of Claims 1-2, 6-7, 15-16, and 18 under AIA  35 U.S.C. 103 as being unpatentable over Gregory et al (Opposing Roles for Membrane Bound and Soluble Fas Ligand in Glaucoma-Associated Retinal Ganglion Cell Death, PLoS One 6(3): e17659, 13 pages, March 2011; Applicant’s own work; of record in IDS) in view of Krishnan et al (Gene therapy treatment with AAV-soluble Fas ligand protects retinal ganglion cells during development of Glaucoma, Invest. Ophthalmol. & Visual Sci. 56: 2594, June 2015; abstract only; Applicant’s own work; of record in IDS) is withdrawn in light of Applicant’s amendment to the independent claims to recite wherein the subject has retinal ganglion cell death. Neither Gregory et al nor Krishnan et al teach administration of the sFasL to a subject who has retinal ganglion cell death. 

8. 	Claims 1-2, 4-5, 7, 15-16, and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gregory et al (Opposing Roles for Membrane Bound and Soluble Fas
Ligand in Glaucoma-Associated Retinal Ganglion Cell Death, PLoS One 6(3): e17659, 13 pages, March 2011; Applicant’s own work; of record in IDS) in view of Krishnan et al (Gene therapy treatment with AAV-soluble Fas ligand protects retinal ganglion cells during development of Glaucoma, Invest. Ophthalmol. & Visual Sci. 56: 2594, June 2015; abstract only; Applicant’s own work; of record in IDS), Vavvas et al (U.S. 2014/0024598; of record), and Krishnamoorthy et al (Brn3b Mediated Axonal Regeneration of the Optic Nerve in a Rodent Model of Glaucoma, Invest. Ophthalmol. & Visual Sci. 55: 2183, April 2014; abstract only; ARVO Annual Meeting Abstract).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claims 1, 15, and 18, Gregory et al is considered relevant prior art for having taught a method of treating glaucoma in a subject in need, the method comprising the step of administering an effective amount of soluble Fas Ligand (sFasL) (Title).
Gregory et al taught that sFasL is anti-inflammatory and non-apoptotic (pg 5, col. 1). Gregory et al taught that sFasL could antagonize the activity of membrane-bound FasL (mFasL), and, in the context of glaucoma, be neuroprotective (pg 10, col. 2). Forced expression of sFasL may have therapeutic applications in preventing RGC apoptosis in glaucoma (pg 10, col. 2). 
Gregory et al taught that the most common forms of glaucoma are associated with increased ocular pressure (pg 1, col. 1, Introduction), and that glaucoma is characterized by the loss of RGCs (pg 3, col. 2; Title, “Glaucoma-associated Retinal Ganglion Cell Death”).

Gregory et al do not teach wherein the sFasL is administered to the eye via a recombinant AAV encoding said sFasL.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 1, 15, and 18, Krishnan et al is considered relevant prior art for having taught a method of administering soluble FasL (sFasL) to a subject, wherein the subject has an elevated intraocular pressure (IOP), and treating glaucoma, 
wherein the subject has age-related elevated intraocular pressure, the method comprising: 
intraocularly administering a recombinant adeno-associated virus (rAAV) that comprises a nucleic acid engineered to express sFasL.

Gregory et al taught that sFasL could antagonize the activity of mFasL and, in the context of glaucoma, be neuroprotective (pg 10, col. 2). Forced expression of sFasL may have therapeutic applications in preventing RGC apoptosis in glaucoma (pg 10, col. 2).
Krishnan et al taught AAV2.sFasL was neuroprotective and prevented loss of RGCs and axons. 

While Gregory et al and Krishnan et al teach administration of the sFasL to a subject prior to the induction of glaucomatous symptoms, e.g. development of age-related elevated intraocular pressure (IOP) or loss of RGCs, thereby protecting the retina from later-induced glaucoma symptoms, neither Gregory et al nor Krishnan et al teach administration of the sFasL to a subject after glaucomatous symptoms, e.g. retinal ganglion cell death, has begun.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 1, 15, and 18, Vavvas et al is considered relevant prior art for having disclosed methods of treating ocular conditions, to wit, glaucoma (Abstract, “a subject having an eye with the ocular condition”) in a subject, the method comprising the step of administering an anti-FasL factor, wherein said anti-FasL factor may be soluble FasL (sFasL) [0322], wherein said subject is human [0290, 338]. Vavvas et al disclosed that cell death increases one day after optic nerve injury (e.g. Figure 4a-d, [0127]). Thus, the ordinary artisan would immediately recognize that the therapeutic agent is administered to the subject after the subject has been diagnosed with and/or symptomatic of the ocular condition (e.g. Abstract, “a subject having an eye with the ocular condition”; [0335], “administration…to the retina of the affected eye slows disease progression”; Example 1, [0361], optic nerve injury model system for glaucoma; [0354], optic nerve-injured mice received an intravitreal injection”; [0363], “[therapeutic] was injected into the vitreous of mice that underwent ON [optic nerve] injury”), including retinal ganglion cell death ([0127], “quantification of apoptotic and necrotic RGC death”). 
Krishnamoorthy et al is considered relevant prior art for having taught the step of administering an AAV vector encoding a therapeutic protein to the eye of a subject having glaucoma (“One week after IOP elevation, rats were injected in the IOP-elevated eye with an AAV encoding [therapeutic transgene]”).

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, immunology, and gene therapy vectors. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first sFasL formulary, as taught by Gregory et al, for a second sFasL formulary, to wit, an rAAV encoding sFasL, as taught by Krishnan et al, in a method of treating glaucoma in a subject in need with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first sFasL formulary for a second sFasL formulary, to wit, an rAAV encoding sFasL, in a method of treating glaucoma in a subject in need because those of ordinary skill in the art immediately recognize the scientific and technical concepts that transgene expression from the rAAV vector provides the therapeutic protein for substantially longer periods of time (months to years) via a single injection as opposed to the chemical half-life of the therapeutic protein via a single injection, and Applicant themselves demonstrated such a substitution (Gregory et al>>Krishnan et al), whereby Krishnan et al successfully demonstrated the ability to deliver sFasL to the retina using rAAV expression vectors to as to achieve a therapeutic result protecting the RGCs from cell death. The use of rAAV expression vectors have long-been recognized by the ordinary artisan to be a successful therapeutic modality for the treatment of retinal diseases and disorders. 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute the step of administering AAV.sFasL prior to the onset of glaucoma, as taught by Krishnan et al, for the step of administering AAV.sFasL prior to the onset of glaucoma, as taught by Krishnamoorthy et al, in a method of treating glaucoma in a subject in need with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” An artisan would be motivated to substitute to substitute the step of administering AAV.sFasL prior to the onset of glaucoma, as taught by Krishnan et al, for the step of administering AAV.sFasL prior to the onset of glaucoma, as taught by Krishnamoorthy et al, in a method of treating glaucoma in a subject in need because those of ordinary skill in the art immediately recognize the scientific and technical concepts that most (human) patients will be diagnosed with glaucoma after having developed one or more symptoms, e.g. increased ocular pressure, and thus treatment of the condition will necessarily be after the patient has some degree of ocular damage, e.g. some amount of retinal ganglion cell death, whereby Krishnamoorthy et al successfully demonstrated the ability to administer AAV encoding a therapeutic transgene to the eye of a subject after glaucoma symptoms had already developed, and whereby the therapeutic transgene was able to achieve a therapeutic effect, e.g. reverse optic nerve damage, such that visual acuity of IOP-elevated rats improved after intravitreal administration of the AAV2 vector.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 2, Krishnan et al taught wherein the subject has an elevated intraocular pressure (IOP).
Vavva et al disclosed wherein the subject has an elevated intraocular pressure (IOP) (e.g. [0355], “intravitreal injections…to reduce intraocular pressure”). 
Krishnamoorthy et al taught wherein the subject has an elevated intraocular pressure (IOP).
With respect to Claim 4, Vavvas et al disclosed wherein the subject may be administered another anti-glaucoma therapeutic agent, e.g. ([0321], the apoptosis inhibitors which target CD95/Fas may be used in combination with necrostatins).
With respect to Claim 5, Vavvas et al disclosed wherein said subject is human [0290, 338].
With respect to Claim 7, Gregory et al taught wherein the administration of soluble FasL to the eye is via intravitreal injection, thereby protecting the RGCs from cell death (Abstract, pg 5, col. 2). 
Krishnan et al taught wherein the administration results in delivery of the isolated nucleic acid or rAAV to the eye of the subject, wherein the administration is via intravitreal injection.
Krishnamoorthy et al taught intravitreal injection of the rAAV2. 
With respect to Claim 16, Gregory et al taught that data from clinical studies and animal models of induced elevated intraocular pressure (IOP) support the hypothesis that there is an inflammatory component to glaucoma (pg 1, col. 1, Introduction). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that neither Gregory et al nor Krishnan et al teach treating or administering to an eye having retinal ganglion cell loss. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Vavvas et al disclosed that cell death increases one day after optic nerve injury (e.g. Figure 4a-d, [0127]) and successfully demonstrated the step of administering a therapeutic agent to the affected eye after the subject has retinal ganglion cell death (e.g. Abstract, “a subject having an eye with the ocular condition”; [0335], “administration…to the retina of the affected eye slows disease progression”; Example 1, [0361], optic nerve injury model system for glaucoma; [0354], optic nerve-injured mice received an intravitreal injection”; [0363], “[therapeutic] was injected into the vitreous of mice that underwent ON [optic nerve] injury”), including retinal ganglion cell death ([0127], “quantification of apoptotic and necrotic RGC death”). 
Krishnamoorthy et al taught the step of administering an AAV vector encoding a therapeutic protein to the eye of a subject having glaucoma (“One week after IOP elevation, rats were injected in the IOP-elevated eye with an AAV encoding [therapeutic transgene]”).

9. 	Claims 5, 7, and 9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gregory et al (Opposing Roles for Membrane Bound and Soluble Fas Ligand in Glaucoma-Associated Retinal Ganglion Cell Death, PLoS One 6(3): e17659, 13 pages, March 2011; Applicant’s own work; of record in IDS) in view of Krishnan et al (Gene therapy treatment with AAV-soluble Fas ligand protects retinal ganglion cells during development of Glaucoma, Invest. Ophthalmol. & Visual Sci. 56: 2594, June 2015; abstract only; Applicant’s own work; of record in IDS), Vavvas et al (U.S. 2014/0024598; of record), and Krishnamoorthy et al (Brn3b Mediated Axonal Regeneration of the Optic Nerve in a Rodent Model of Glaucoma, Invest. Ophthalmol. & Visual Sci. 55: 2183, April 2014; abstract only; ARVO Annual Meeting Abstract), as applied to Claims 1-2, 4-5, 7, 15-16, and 18 above, and in further view of Chalberg et al (U.S. 2018/0066022; priority to March 2, 2015), Rakoczy et al (Invest. Opthalmol. & Visual Sci. 47: 833, 2006; abstract only), Luo (U.S. 2014/0328821), and Bennett et al (Lancet 388: 661-672, 2016; available online June 30, 2016). 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Krishnan et al taught wherein the sFasL was effective for at least 9 months, and thus implicitly taught wherein the administration comprises administering rAAV to the subject no more than once in 9 months. 
Neither Gregory et al, Krishnan et al, Vavvas et al, nor Krishnamoorthy et al teach/disclose wherein the administration comprises administering rAAV to the subject no more than once in 15 months.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 9, Chalberg et al is considered relevant prior art for having disclosed methods of treating retinal diseases, e.g. glaucoma [0134, 169], in a subject, e.g. a human subject ([0132], to a human eye), the method comprising the step of administering intravitreally to said subject a rAAV vector [0130, 132] encoding a therapeutic protein, whereby expression of the transgene may be detected for as long as 2, 4, 6, 8, 10, 12, 24 months or more, by measuring therapeutic efficacy, as transgene expression is expected to persist over time [0187].
Rakoczy et al is considered relevant prior art for having taught a method of treating an ocular disorder in a subject, the method comprising the step of administering via subretinal injection a rAAV encoding a therapeutic protein, whereby transgene expression is detected 17 months after injection. 
Luo is considered relevant prior art for having disclosed methods of treating retinal diseases, e.g. glaucoma [0017], in a subject, the method comprising the step of administering intravitreally [0114] to said subject a viral vector encoding a therapeutic protein (Abstract), wherein said viral vector is rAAV [0027]. Luo et disclosed wherein the vector may be administered to the eye once every week, month, 2 months, 3 months, 6 months, 9 months, 12 months (1 year), 18 months, 2 years, etc…. [0112].
Bennett et al is considered relevant prior art for having taught a method of treating retinal disease in human patients, whereby said patients received a first administration of an rAAV encoding the therapeutic gene of interest, and then received a second administration not earlier than 1.7 years (syn. 20 months) to 4.6 years after the first dose (Summary Methods; Table 1). Bennett et al taught that immune response, retinal and visual function, and functional vision were observed throughout the course of treatment (Summary Methods).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Krishnan et al to further comprise the step of administering rAAV to the subject no more than once in 15 months with a reasonable expectation of success, the artisan being motivated to do so because those of ordinary skill in the art previously recognized the scientific and technical concepts that the therapeutic rAAV may be readministered to the subject as needed to achieve the desired therapeutic result. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05(I). 
The prior art taught time periods substantially across the instantly recited range with sufficient specificity and reductions to practice, for the same or substantially the same purpose as the instantly claimed method, whereby the ordinary artisan would have recognized the timing of when to administer a second dose would have been predictable over the range, the ordinary artisan being able to observe or otherwise detect transgene expression and/or therapeutic efficacy throughout the treatment (Bennett et al, “observation ongoing”). The instant specification fails to disclose an element of criticality of the instant range having to wait 15 months until a second dose, as opposed to 14 months, 12 months, 10 months, etc….
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 2, Krishnan et al taught wherein the subject has an elevated intraocular pressure (IOP).
Vavva et al disclosed wherein the subject has an elevated intraocular pressure (IOP) (e.g. [0355], “intravitreal injections…to reduce intraocular pressure”). 
Krishnamoorthy et al taught wherein the subject has an elevated intraocular pressure (IOP).
With respect to Claim 4, Vavvas et al disclosed wherein the subject may be administered another anti-glaucoma therapeutic agent, e.g. ([0321], the apoptosis inhibitors which target CD95/Fas may be used in combination with necrostatins).
With respect to Claim 5, Vavvas et al disclosed wherein said subject is human [0290, 338].
Chalberg et al disclosed methods of treating retinal diseases, e.g. glaucoma [0134, 169], in a subject, e.g. a human subject ([0132], to a human eye).
Luo disclosed methods of treating retinal diseases, e.g. glaucoma [0017], in a subject, e.g. a human subject ([0113], to a human eye).
Bennett et al taught a method of treating retinal disease in human patients (entire paper).
With respect to Claim 7, Gregory et al taught wherein the administration of soluble FasL to the eye is via intravitreal injection, thereby protecting the RGCs from cell death (Abstract, pg 5, col. 2). 
Krishnan et al taught wherein the administration results in delivery of the isolated nucleic acid or rAAV to the eye of the subject, wherein the administration is via intravitreal injection.
Krishnamoorthy et al taught intravitreal injection of the rAAV2. 
Chalberg et al disclosed methods wherein the administering is via intravitreal injection [0130, 132]. 
Rakoczy et al taught wherein the administering is via intravitreal injection. 
Luo disclosed wherein the administering is via intravitreal injection [0114]. 
Bennett et al taught wherein the administering is via subretinal injection (Table 1).
With respect to Claim 16, Gregory et al taught that data from clinical studies and animal models of induced elevated intraocular pressure (IOP) support the hypothesis that there is an inflammatory component to glaucoma (pg 1, col. 1, Introduction). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that none of Chalberg, Rakoczy, Luo nor Bennett are directed to a transgene encoding sFasL. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< 
Chalberg et al is considered relevant prior art for having disclosed methods of treating retinal diseases, e.g. glaucoma [0134, 169], in a subject, e.g. a human subject ([0132], to a human eye), the method comprising the step of administering intravitreally to said subject a rAAV vector [0130, 132] encoding a therapeutic protein, whereby expression of the transgene may be detected for as long as 2, 4, 6, 8, 10, 12, 24 months or more, by measuring therapeutic efficacy, as transgene expression is expected to persist over time [0187].
Rakoczy et al is considered relevant prior art for having taught a method of treating an ocular disorder in a subject, the method comprising the step of administering via subretinal injection a rAAV encoding a therapeutic protein, whereby transgene expression is detected 17 months after injection. 
Luo is considered relevant prior art for having disclosed methods of treating retinal diseases, e.g. glaucoma [0017], in a subject, the method comprising the step of administering intravitreally [0114] to said subject a viral vector encoding a therapeutic protein (Abstract), wherein said viral vector is rAAV [0027]. Luo et disclosed wherein the vector may be administered to the eye once every week, month, 2 months, 3 months, 6 months, 9 months, 12 months (1 year), 18 months, 2 years, etc…. [0112].
Bennett et al is considered relevant prior art for having taught a method of treating retinal disease in human patients, whereby said patients received a first administration of an rAAV encoding the therapeutic gene of interest, and then received a second administration not earlier than 1.7 years (syn. 20 months) to 4.6 years after the first dose (Summary Methods; Table 1). Bennett et al taught that immune response, retinal and visual function, and functional vision were observed throughout the course of treatment (Summary Methods).
The prior art taught time periods substantially across the instantly recited range with sufficient specificity and reductions to practice, for the same or substantially the same purpose as the instantly claimed method, whereby the ordinary artisan would have recognized the timing of when to administer a second dose would have been predictable over the range, the ordinary artisan being able to observe or otherwise detect transgene expression and/or therapeutic efficacy throughout the treatment (Bennett et al, “observation ongoing”). The instant specification fails to disclose an element of criticality of the instant range having to wait 15 months until a second dose, as opposed to 14 months, 12 months, 10 months, etc….

Citation of Relevant Prior Art
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Besirli et al (Invest. Ophthalmol. & Visual Sci. 51: 2177-2184, 2010) is considered relevant prior art for having taught a method of treating retinal detachment in a subject, the method comprising the step of administering inhibitors or antagonists of the Fas receptor (Title). Inhibition of Fas signaling with inhibitors or antagonists prevents activation of the intrinsic cell death pathway and the separation-induced death of photoreceptors (Introduction). Besirli et al taught the Fas receptor inhibitor/antagonist was administered directly to the eye via injection (Methods).

Kapturczak et al (Current Molecular Medicine 1: 245-258, 2001; of record) is considered relevant prior art for having taught the use of rAAV to deliver therapeutic transgenes of interest (Title), wherein said therapeutic transgene includes soluble Fas ligand (sFasL) (Table 3). 

Kaleko et al (U.S. 2010/0120665) is considered relevant prior art for having disclosed methods of treating retinal diseases, e.g. glaucoma [0027], in a subject, the method comprising the step of administering intravitreally [0061] to said subject a viral vector, e.g. rAAV [0256, 268] encoding a therapeutic protein. Kaleko et al disclosed wherein the vector may be administered to the eye once every week, month, 2 months, 3 months, 6 months, 9 months, 12 months (1 year), 18 months, 2 years, etc…. [0251].

Conclusion
11. 	 No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633